IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,239-03


                        EX PARTE EYNEL AROLDO GUZMAN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. W219-81460-08-HC IN THE 219TH DISTRICT COURT
                            FROM COLLIN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

aggravated sexual assault of a child and one count of indecency with a child and sentenced to twenty-

five years’ and fifteen years’ imprisonment, respectively. The Fifth Court of Appeals affirmed his

convictions. Guzman v. State, No. 05-09-01043-CR (Tex. App.– Dallas Mar. 15, 2011)(not

designated for publication).

        Applicant’s writ application raised six grounds of relief, including claims of ineffective
                                                                                                   2

assistance of counsel, involuntary plea, Brady violation, insufficient evidence, out-of-time appeal,

and double jeopardy. This Court remanded the case for further development of the probable double

jeopardy issue.

       The trial court has determined Applicant’s conviction for indecency with a child is based on

the same actions and same victim as his conviction for aggravated sexual assault of a child and

therefore violates double jeopardy. Patterson v. State, 152 S.W.3d 88 (Tex. Crim. App. 2004). We

agree that Applicant has suffered multiple punishments for the same offense. Ex parte Cavazos, 203
S.W.3d 333, 337 (Tex. Crim. App. 2007). Relief is granted. The judgment in count two of Cause

No. 219-81460-08 in the 219th District Court of Collin County is vacated and set aside. All remaining

issues are denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 16, 2015
Do not publish